The petition for re-argument in this case discloses, and the court is further informed by Robert T. McCracken, Esq., of the law firm of Montgomery, McCracken, Walker and Rhoads, that, in the negotiations leading up to and culminating in the sale of both the whiskey certificates and the stock, the defendant Bank, as executor, consulted in such connection with representatives of said law firm whose members desire that it now be noted, as we herewith note at their request, that the bank's actions constituting the basis of this suit were taken on the advice of such counsel.
Reargument refused. *Page 460